gerd topsnik petitioner v commissioner of internal revenue respondent docket no filed date in p a german citizen made an installment_sale of his stock in a u s_corporation and he received payments in years in issue pursuant to a promissory note executed in connection with the sale the payments con- sisted of a large downpayment and four smaller equal monthly payments which continued throughout he filed u s individual income_tax returns for and on which he erroneously reported identical portions of the gain he did not file u s returns for r challenged p’s installment_sale reporting for and and filed sub- stitutes for returns for on which he included in p’s income appropriate portions of p’s installment_sale gain r alleges that p is liable for income_tax deficiencies for and almost entirely attributable to the gain on his installment_sale of stock additions to tax under sec_6651 and for and and an addition_to_tax under sec_6654 for all of which were included in a jeopardy_assessment pursuant to which r levied on the installment payments due p in partial satisfaction of p’s liabilities p alleges that during the years in issue he was a german resident and a u s nonresident_alien having infor- mally abandoned his status as a lawful permanent resident lpr ie a resident_alien taxable on his worldwide income in and therefore was not subject_to u s taxation pursu- ant to arts and of the u s -germany income_tax treaty treaty r counters that because p did not formally abandon his lpr status obtained in until he remained an lpr during the years in issue and because he was not taxable by germany as a german resident during those years he was not a german resident under art of the treaty therefore he was not exempted from u s taxation by the treaty p also alleges that because r moved to dismiss p’ sec_2011 federal district_court suit to review r’s jeopardy assess- ments and levies encompassing the years in issue in part for improper venue on the ground that p was a resident of ger- topsnik v commissioner many r is now judicially estopped from arguing that p was not a german resident during the years in issue held because he did not formally abandon his lpr status pursuant to sec_301_7701_b_-1 and proced admin regs until p remained an lpr during the years in issue taxable by the united_states on his worldwide income including the gain on his installment_sale of stock held further lpr status for federal_income_tax pur- poses turns on federal_income_tax law and is only indirectly determined by immigration law held further because p was not subject_to german tax- ation as a german resident during the years in issue he was not a german resident pursuant to art of the treaty and therefore is not exempted by the treaty from u s taxation during those years held further as a u s but not a german resident p is taxable by the united_states pursuant to art para of the treaty on his gain recognized during the years in issue from his installment_sale of stock in a u s_corporation held further because the prior federal district_court litigation concerned only p’s status as a german resident for a year after the years in issue r is not estopped from asserting that p was not a german resident under the treaty during the years in issue held further r’s additions to tax sustained except for the sec_6651 addition_to_tax for which must be recalculated charles herbert magnuson for petitioner najah j shariff and catherine g chang for respondent halpern judge by notice_of_deficiency notice respondent determined deficiencies and related additions to tax for petitioner’s tax years as follows year deficiency sec_6651 sec_6654 additions to tax dollar_figure --- big_number big_number big_number big_number dollar_figure --- big_number big_number big_number big_number --- dollar_figure --- --- --- --- united_states tax_court reports the notice also seeks to impose additions to tax for and under sec_6651 failure to timely pay tax shown on return but alleges that the a mount cannot be determined at this time the issues for decision are whether petitioner was sub- ject to u s taxation as a resident_alien during the years in issue and if so whether petitioner is liable for additions to tax under sec_6651 failure to timely file tax_return a failure_to_pay_tax shown on return and failure to pay estimated_tax petitioner alleges that he was a german resident during the years in issue and therefore was exempt from u s taxation pursuant to article sec_4 and of the convention for the avoidance of double tax- ation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes u s -ger date u n t s entered into force date available at https treaties un org doc publication unts volume volume-1708-1-29534- english pdf u s -germany treaty or treaty petitioner thus seeks our determination that there are no deficiencies in or additions to tax for the years in issue and that he is entitled to a refund of all payments made by him for and and all amounts collected by respondent pursuant to a jeopardy_assessment and levy on the installment pay- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar in his pretrial memorandum petitioner alleges that he is to be grant- ed an allowance of entitlements such as for sec_7430 cost and fees and any other further relief a court may deem appropriate under the cir- cumstances and he seeks reasonable fees and costs in both his petition and amended petition petitioner’s claim for litigation and administrative costs is not timely see rule in any event on brief petitioner has not pursued those claims for relief therefore we consider them to have been abandoned see 121_tc_308 if an argument is not pursued on brief we may conclude that it has been abandoned in response to respondent’s argument that petitioner spent more time in the philippines and thailand than he did in germany during the years in issue petitioner suggests that if respondent is correct petitioner was a resident of one or the other and therefore exempt from u s taxation under u s bilateral treaties with those two countries see discussion infra note topsnik v commissioner ments arising out of petitioner’s installment_sale of stock findings_of_fact the parties have stipulated certain facts and the authen- ticity of certain documents the facts stipulated are so found and the documents stipulated are accepted as authentic at the time petitioner filed the petition he resided in ger- many principal transaction resulting in proposed deficiencies in petitioner and another individual organized gourmet foods inc gfi a california corporation in the business of producing preparing purchasing and selling gourmet foods with its principal_place_of_business in rancho dominguez california in petitioner sued a number of individuals and entities involved with gfi’s business for in effect maneuvering to prohibit him from cashing in on his investment in the business the parties to that litigation ulti- mately settled their dispute pursuant to the settlement on date petitioner sold his interest in gfi to gfi for dollar_figure the purchase_price was paid in installments a down payment of dollar_figure million less any advances pre- viously made and monthly payments pursuant to a promis- sory note of dollar_figure commencing in date that arrangement resulted in payments to petitioner of dollar_figure mil- lion in dollar_figure million plus four payments of dollar_figure and dollar_figure dollar_figure in each of the subsequent years in in his answering brief petitioner does not object to any of respondent’s proposed findings_of_fact we will therefore assume that they are correct except to the extent that they are clearly inconsistent with either evidence in the record or petitioner’s proposed findings_of_fact see eg 118_tc_106 n aff ’d 353_f3d_1181 10th cir bland v commissioner tcmemo_2012_84 wl at n presumably the sale was in substance gfi’s redemption of peti- tioner’s gfi stock the settlement agreement states that petitioner received advances be- fore totaling dollar_figure which pursuant to the terms of the settlement agreement should have been deducted from the dollar_figure million down pay- ment in the parties have stipulated however and the stipulated ex- hibits confirm that gfi did in fact make a dollar_figure million down payment to petitioner in united_states tax_court reports issue all of the monthly installment payments were reduced by california withholding taxes gfi mailed the checks and the yearend forms 1099-misc miscella- neous income to petitioner at his daughter’s british columbia canada address petitioner’s return filings for the years in issue petitioner filed an untimely form_1040 u s indi- vidual income_tax return on date on his return petitioner reported dollar_figure as the gross sale pro- ceeds from the sale of a capital_asset acquired on date and sold on date a dollar_figure basis for the asset and net_long-term_capital_gain of dollar_figure petitioner also reported net losses of dollar_figure from gourmet foods thailand and gerd topsnik reitershausen and from oper- ating a hotel petitioner reported his daughter’s british columbia canada address as his home address petitioner untimely filed his form_1040 on date as he did for petitioner reported net long- term capital_gain of dollar_figure from the sale of a capital_asset acquired on date and sold on date also consistent with his return petitioner reported net losses of dollar_figure from the same business operations in thai- land and reitershausen petitioner also reported dollar_figure of tax- able interest on that return too he reported his daughter’s british columbia address as his home address petitioner did not file form sec_1040 for con- sequently respondent made substitutes for returns sfrs for petitioner for those years pursuant to sec_6020 on each of the sfrs for respondent listed capital_gain income of dollar_figure provided offsets for the applicable standard_deduction and personal_exemption and for included dollar_figure for state tax refunds credits or offsets also for each year respondent imposed additions to tax under sec_6651 and in date petitioner filed a form 1040x amended u s individual_income_tax_return for seeking a refund of his tax_payments for that year and in date he filed form sec_1040nr u s nonresident_alien income_tax return for showing zero tax due for each of those years topsnik v commissioner respondent’s adjustments respondent challenges the accuracy of petitioner’s and installment_sale reporting of his gain on the install- ment sale of his gfi stock respondent first computed the gross_profit_percentage gpp under sec_453 by dividing petitioner’s dollar_figure total gain on the sale derived by subtracting petitioner’s dollar_figure basis for his gfi stock as determined by respondent from the total sale price of dollar_figure by the sale price of dollar_figure which results in a gpp of applying the gpp to the total payments petitioner received in results in installment_sale gain of dollar_figure dollar_figure million for and installment_sale gain of dollar_figure dollar_figure for those computa- tions resulted in an increase in petitioner’s capital_gain in addition to his capital_gain adjustments and imposition of additions to tax under sec_6651 and and respondent adjusted pe- titioner’s reported itemized_deductions for and made adjust- ments to his reported alternative_minimum_tax amt for and and imposed amt for included taxable interest in his income for for and disallowed expenses subject_to the ad- justed gross_income limitation and made adjustments with respect to unreported state tax refunds and a deduction for tax preparation fees for petitioner disputes all of the adjustments but solely on the basis that he was exempt from u s taxation under the u s -germany treaty he does not dispute respondent’s computation of the adjustments that give rise to the tax deficiencies because the entire discussion by both parties focuses on whether petitioner is required to pay u s income_tax on the capital_gain arising from his installment_sale of gfi stock and because that is by far respondent’s largest adjustment and is responsible for the amt adjustments and the deduction disallowances we shall limit our dis- cussion of respondent’s adjustments to his computation of that gain for each of the years at issue which as noted petitioner appears to accept as accurate for the same reasons we shall limit our discussion of peti- tioner’s taxability by the united_states to his taxability on that gain with exceptions not relevant herein an installment_sale constitutes a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 the gain from such a sale must be reported under the install- ment method ie by recognizing as gain for each taxable_year in which payments are received that proportion of the payments received in that year which the gross_profit on the sale_or_other_disposition bears to the total_contract_price see sec_453 c this dollar_figure is the amount petitioner received annually monthly payments of dollar_figure from united_states tax_court reports income for of dollar_figure dollar_figure less the dollar_figure gain petitioner reported and a decrease in petitioner’s cap- ital gain income reported for of dollar_figure dollar_figure reported less the dollar_figure gain derived by application of the gpp to the dollar_figure paid to petitioner during the year because petitioner did not initially file returns or pay tax for respondent’s adjustment for each of those years with respect to petitioner’s sale of his gfi stock was to attribute to petitioner the gain of dollar_figure he realized with respect to the dollar_figure he received during the year jeopardy_assessment levies and subsequent litigation on date respondent issued a jeopardy assess- ment of petitioner’s liabilities for taxes penalties and interest for the years in issue and thereafter levied on the gfi installment payments in partial satisfaction of those liabilities levies including the on date petitioner filed a complaint and thereafter an amended complaint against the united_states in the u s district_court for the central district of california requesting a review of respondent’s jeop- ardy assessments and foregoing jeopardy_assessment and levies refunds for and and damages for unauthorized collection actions the defend- ant united_states moved to dismiss the case on several grounds including improper venue after noting that peti- tioner does not reside in any judicial district since he cur- rently resides in germany the district_court held that under the venue provisions of u s c sec_1402 peti- tioner may not file his claim in a district_court and that his only recourse is to prosecute his claim in the united_states claims_court which has concurrent jurisdiction over tax_refund actions topsnik v united_states no 11-cv- 06958-jhn-mrw wl at c d cal date aff ’d 554_fedappx_630 9th cir topsnik i on that basis the district_court granted defendant’s motion to dismiss id following the district court’s dismissal of petitioner’s suit due to im- proper venue and while petitioner’s appeal of that ruling was pending be- fore the court_of_appeals for the ninth circuit petitioner brought suit_for_refund in the court of federal claims the defendant united_states moved topsnik v commissioner petitioner’s ties to the united_states on date petitioner applied for and on feb- ruary was issued a form i-551 resident_alien card green card thereby becoming a lawful permanent resident lpr of the united_states and hence a resident_alien taxable on his worldwide taxable_income also in petitioner moved from calgary canada to honolulu hawaii on date petitioner flew from frankfurt germany to san francisco international airport where he presented himself as a returning lpr at that time he signed and submitted to the department of justice immigration and naturalization service ins an affidavit stating in part that the purpose of his trip to the united_states was to return home to honolulu where he had been residing since he was a partner in gfi and he traveled every six weeks on business in connection with a company that he owned in thailand and properties in germany and thailand at that time he also listed u s a as his country of resi- dence on a customs declaration on date petitioner renewed his lpr status by filing a form i-90 application to replace expiring perma- nent residence card on which he listed his status in the united_states as permanent resident- not a commuter and his u s mailing address as pacific heights road in honolulu his application_for renewed lpr status through date was approved by the ins on date petitioner retained his lpr status until date when he abandoned it by filing a u s citizenship and immigration services uscis form i-407 abandonment of lawful permanent resident status on which he stated that his intended or actual permanent residence abroad would to continue a temporary stay of the case pending the outcome of peti- tioner’s appeal of the district_court ruling the court of federal claims denied the motion on the ground that there was no venue issue before it and that whatever disposition the court_of_appeals were to make of peti- tioner’s appeal it would retain subject matter jurisdiction over petitioner’s refund claim and therefore could proceed to address the merits of that claim see 114_fedclaims_1 topsnik ii see sec_7701 codifying the resident_alien status of a lawful permanent resident for taxable years beginning after sec_1 a b income_tax regs united_states tax_court reports be in the philippines and he surrendered his green card to the uscis petitioner sold his hawaiian residence in but the new owner continued to let him list it as a home address when registering at hotels and he continued to receive mail there which the new owner forwarded to him petitioner’s ties to germany petitioner was born in germany and has a german driver’s license and a german passport beginning in petitioner had access to a room in his brother’s house in frei- burg germany where he stays and has in the past stayed on frequent occasions in petitioner purchased a small inn in oerlenbach district of rottershausen germany one of the rooms at the inn was always available to him and he stayed in that room during the years in issue whenever he was there the inn was some kilometers from freiburg also during all or a part of that period petitioner owned an old farmhouse and farm some industrial or commercial prop- erties in the former east germany which remain undevel- oped and are still held by petitioner for potential gain and a small cafhouse in markelsheim germany according to petitioner’s own logbook entries for five of the six years in issue he was physically present in germany for a total of days in days in days in days in and days in in response to a request by the u s competent_authority to his german counterpart under article of the u s -ger- many treaty article exchange of information and administrative assistance the latter pursuant to a letter dated date furnished the following information regarding petitioner’s contacts with germany during the years in issue which he in turn had obtained from german tax authority records petitioner was not registered in the community of oerlenbach the situs of the aforementioned inn therefore he failed to establish residency in that community a member of the u s competent_authority office in frankfurt ger- many testified without objection by petitioner’s counsel that one registers in a particular city or town in order to establish that that is the commu- nity in which he intends to become a german resident topsnik v commissioner it is not clear whether petitioner had or has a domicile or habitual residence in germany beginning with the assessment_period petitioner has been registered with the german tax authority as a tax- payer with limited_liability ie as a nonresident individual generally chargeable only on german source income including income from german assets a status equivalent to the status for u s tax purposes of a nonresident_alien for value added tax returns were submitted with respect to rental income that petitioner collected from customers of the oerlenbach inn in cash_basis accounting statements for oerlenbach inn rental revenues of ödollar_figure were declared for ödollar_figure for and ödollar_figure for no cash_basis accounting statements were filed for and subse- quent years petitioner did not file the required tax returns for a limited_liability taxpayer despite the german tax authority’s repeated requests that he do so therefore the german tax authority estimated the german income_tax tax bases for the assessment periods and submitted sfrs on his behalf because the german tax authority did not consider petitioner to be a german resident it would not have consid- ered the gain on petitioner’s installment_sale of his gfi stock to be income taxable in germany and in fact the german tax authority had no record of his filing income_tax returns in germany for and subsequent years petitioner’s ties to thailand during the years in issue petitioner operated a winery business in thailand called gourmet foods thailand co ltd during that period he maintained a bank account in thai- land spent significant time there visiting with his son who lived there and ran his winery business petitioner’s ties to the philippines during the years in issue petitioner spent considerable time in the philippines in date petitioner rented premises in the philippines as a residence for himself and his family and on date when he surrendered hi sec_143 united_states tax_court reports green card he listed those premises as his permanent resi- dence the lease is to run for years from date until date situs of petitioner’s physical presence during the years in issue petitioner traveled extensively among and had substantial physical presence in the phil- ippines thailand the united_states canada germany and a number of other countries in asia and africa i burden_of_proof opinion as discussed infra the factual issue before us is whether during the years in issue petitioner was a resident of either or both the united_states and germany as that term is defined under the u s -germany treaty in general a taxpayer bears the burden_of_proof rule a however sec_7491 shifts the burden_of_proof to the commissioner in certain situations if the taxpayer raises the issue introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability and demonstrates compliance with the applicable_requirements of sec_7491 because we base our decision regarding petitioner’s status as a german resident during the years in issue upon a preponderance_of_the_evidence it is not necessary that we assign the burden_of_proof see eg 133_tc_340 124_tc_95 ii whether petitioner is subject_to u s taxation of his installment_sale gain a applicable law introduction as noted supra petitioner’s sole claim is that he was a resident of germany and a nonresident_alien vis-a-vis the united_states during the years in issue and therefore was exempt under the u s -germany treaty from u s taxation of his installment_sale gain realized during those years topsnik v commissioner applicable provisions of the internal_revenue_code and regulations pursuant to sec_61 and sec_1001 and c a tax- payer is taxable on gain amount_realized in excess of basis from the sale_or_exchange of property in the year of the sale_or_exchange the taxpayer may defer recognition of the gain in the case of an installment_sale of a capital_asset such sales are reported under the installment_method whereby the gain recognized during the taxable_year is that portion of the payment s received during the year that is determined by applying thereto the ratio of the gross_profit on the sale to the total_contract_price see sec_453 as noted supra a u s resident_alien is taxable by the united_states on his worldwide taxable_income sec_1 a and b income_tax regs sec_7701 defines a resident_alien with respect to any calendar_year in pertinent part as a n alien individual who is l awfully admitted for permanent residence and is an lpr of the united_states at any time during such calendar_year sec_301_7701_b_-1 proced admin regs defines an lpr as follows lawful permanent resident - green_card_test -an alien is a resident_alien with respect to a calendar_year if the individual is a lawful perma- nent resident at any time during the calendar_year a lawful permanent resident is an individual who has been lawfully granted the privilege of residing permanently in the united_states as an immigrant in accord- ance with the immigration laws resident status is deemed to continue unless it is rescinded or administratively or judicially determined to have been abandoned sec_7701 also concerns the duration of an individ- ual’s status as an lpr and provides as follows lawful permanent resident -for purposes of this subsection an individual is a lawful permanent resident_of_the_united_states at any time if- a such individual has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws and b such status has not been revoked and has not been administra- tively or judicially determined to have been abandoned an individual shall cease to be treated as a lawful permanent resident_of_the_united_states if such individual commences to be treated as a resident of a foreign_country under the provisions of a tax_treaty between the united_states and the foreign_country does not waive the united_states tax_court reports benefits of such treaty applicable to residents of the foreign_country and notifies the secretary of the commencement of such treatment the definitions of resident_alien and lpr set forth in sec_7701 and were enacted as part of the def- icit reduction act of pub_l_no sec_138 stat pincite the house ways_and_means_committee report accompanying the house bill adopted in conference with modifications not pertinent herein in describing the defini- tion of an lpr set forth in those provisions states as follows the bill defines lawful permanent resident to mean an individual who has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws if such status has not been revoked or administra- tively or judicially determined to have been abandoned therefore an alien who comes to the united_states so infrequently that on scrutiny he or she is no longer legally entitled to permanent resident status but who has not officially lost or abandoned that status will be a resident for tax purposes h_r rept no part pincite u s c c a n sec_301_7701_b_-1 proced admin regs sets forth the requirements for an administrative or judicial determination of an alien’s abandonment of u s resident status as follows administrative or judicial determination of abandonment of resi- dent status -an administrative or judicial determination of abandon- ment of resident status may be initiated by the alien individual the immigration and naturalization service ins or a consular officer if the alien initiates this determination resident status is considered to be abandoned when the individual’s application_for abandonment ins form i-407 or a letter stating the alien’s intent to abandon his or her resident status with the alien registration receipt card ins form i-151 or form i-551 enclosed is filed with the ins or a consular officer if ins replaces any of the form numbers referred to in this para- graph or sec_301_7701_b_-2 refer to the comparable ins replacement form number for purposes of this paragraph an alien individual shall be considered to have filed a letter stating the intent to abandon resi- dent status with the ins or a consular office if such letter is sent by cer- tified mail return receipt requested or a foreign country’s equivalent thereof a copy of the letter along with proof that the letter was mailed and received should be retained by the alien individual if the ins or a consular officer initiates this determination resident status will be considered to be abandoned upon the issuance of a final administrative order of abandonment if an individual is granted an appeal to a federal court of competent jurisdiction a final judicial order is required topsnik v commissioner applicable provisions of the u s -germany treaty the u s -germany treaty as applicable to the years in issue consists of three documents the original treaty which was signed in but which entered into force in the protocol executed in on the same day the treaty was signed and which entered into force contem- poraneously with the treaty and the protocol which entered into force on date and is effective for taxes other than withholding taxes eg for income taxes as of date therefore the treaty sometimes original treaty as amended by the protocol sometimes post- treaty is applicable for petitioner’s and tax- able years article of the treaty defines the term resident for pur- poses thereof before its amendment by the protocol article paragraph provided as follows for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature pro- vided however that a this term does not include any person who is liable to tax in that state in respect only of income from sources in that state or capital situ- ated therein and b in the case of income derived or paid_by a partnership estate_or_trust this term applies only to the extent that the income derived by such partnership estate_or_trust is subject_to tax in that state as the income of a resident either in its hands or in the hands of its partners or beneficiaries the protocol modified article paragraph to read as follows for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature and also includes that state and any political_subdivision or local authority thereof the term however does not include any person who is liable to tax in that state in respect only of income from sources in that state or of profits attributable to a permanent_establishment in that state or capital situated therein protocol amending the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes signed on 29th date u s -ger date u n t s united_states tax_court reports available at https treaties un org doc publication unts volume v2504 pdf article paragraph of the original treaty through subparagraph a as applicable to individuals is identical in substance to article paragraph of the post-2006 treaty both define a resident of a contracting state to include an individual liable to tax therein by reason of his domicile or residence and both exclude from the definition any person who is liable to tax in that state in respect only of income from sources in that state or capital situated therein article paragraph the same in both the original and post-2006 treaties provides gains derived by a resident of a contracting state from the alienation of immovable_property ie real_property situated in the other contracting state may be taxed in that other state article paragraph also unchanged by the pro- tocol provides in pertinent part for the purposes of this article the term immovable_property situated in the other contracting state shall include b shares in a company that is a resident of that other contracting state the assets of which company consist or consisted wholly or principally of immovable_property situated in such other con- tracting state article paragraph of both the original and post-2006 treaties provides for relevant purposes that gains from the alienation of intangible_property other than the shares referred to in article paragraph b shall be taxable only in the contracting state of which the alienator is a resi- dent article paragraph of the treaty sets forth tiebreaker rules where by reason of the provisions of paragraph an individual is a resident of both contracting states because for the reasons stated infra we find pe- titioner to be a u s but not a german resident for the years in issue paragraph is not germane to this case moreover even if we were to find that petitioner was a dual_resident_taxpayer during the years in issue he failed to follow the required procedures for claiming german residency under the tiebreaker rules of article paragraph see sec_6114 sec_301_7701_b_-7 and c proced admin regs topsnik v commissioner b analysi sec_1 petitioner’s status as a u s resident petitioner does not appear to dispute that he became a u s lpr resident_alien in when he applied for and was issued a green card nor does he dispute that he periodi- cally renewed his lpr-resident alien status and did not for- mally renounce or abandon that status until date when he filed a form i-407 and surrendered his green card to the uscis consistent with the requirements of sec_301_7701_b_-1 proced admin regs petitioner argues however that he informally abandoned his u s resi- dent status when he sold his hawaiian residence in and allegedly moved back to germany in support of his argu- ment that one may informally abandon resident_alien status petitioner cites 428_f3d_241 d c cir in yakou the court_of_appeals for the d c circuit affirmed a district_court decision dismissing an indictment charging the defendant with engaging in brokering activities in violation of the arms export control act and its imple- menting regulations the international traffic in arms regu- lations itar among the errors alleged by the government to have been committed by the district_court was its ruling that the defendant’s lpr status changed without formal administrative action by immigration officials so that the defendant was not a u_s_person as defined by the itar subject_to prosecution for brokering activities id pincite the defendant in that case while under investigation by federal agents left his home in california in lived in london until and then returned to his native baghdad where he lived and worked thereafter making occasional trips to the united_states of short duration to visit his family he never formally renounced his lpr status by filing form i-407 with the immigration authorities and the board_of immigration appeals bia had not adjudged that his lpr status had changed id pincite after noting that the control- ling statutes and the itar are all silent regarding the manner and the point at which lpr status changes the court looked to decisions of the bia for guidance on the issue id pincite it found that n umerous bia decisions express in dicta the bia’s view that lpr status can change united_states tax_court reports outside the formal adjudicatory process associated with removal id pincite the court dist137_us_147 in which the supreme court rejected the argument that an individual who had falsified his qualifications for enlistment in the u s military could avoid a court-martial for desertion because he was never a soldier subject_to court-martial the court_of_appeals noted that lpr status in yakou turns on immigration law and the united_states fails to show that lpr status operates in a way comparable to the military relationship at issue in grimley yakou f 3d pincite correspondingly lpr status for federal_income_tax pur- poses turns on federal_income_tax law and is only indirectly determined by immigration law unlike the controlling stat- utes and the itar considered in yakou the internal rev- enue code and the regulations are not silent regarding the manner and the point at which lpr status changes and they do circumscribe the means by which an lpr may abandon that status for federal_income_tax purposes see sec_7701 lpr continues until revoked or admin- istratively or judicially determined to have been abandoned sec_301_7701_b_-1 proced admin regs resident status is deemed to continue unless it is rescinded or administratively or judicially determined to have been aban- doned sec_301_7701_b_-1 if the alien initiates this determination resident status is considered to be abandoned when the individual’s application_for abandonment ins form i-407 or a letter stating the alien’s intent to abandon his or her resident status is filed with the ins or a consular officer the immigration law itself including the itar which governed the result in yakou contains no such requirements for abandoning residency status therefore yakou is not on point and does not furnish a basis for peti- tioner’s contention that he abandoned his lpr status before filing a form i-407 with the immigration authorities on date for the same reason the fact that the immigration authorities may deport or deny reentry to an lpr under certain circumstances see 225_fsupp2d_547 e d pa cited by petitioner is of no relevance herein nor are the requirements set forth in sec_7701 and sec_301_7701_b_-1 and proced admin topsnik v commissioner regs for abandoning lpr status vitiated by petitioner’s sale of his hawaiian residence or by his arguably infre- quent visits to the united_states thereafter as is made clear by the house ways_and_means_committee report accom- panying the enactment of sec_7701 and an alien who comes to the united_states so infrequently that on scrutiny he or she is no longer legally entitled to permanent resident status but who has not officially lost or abandoned that status will be a resident for tax purposes h_r rept no part supra pincite u s c c a n pincite petitioner also alleges that because respondent argued before the district_court in topsnik i that petitioner is a german resident and because the court dismissed the case for improper venue on that basis respondent is estopped under the doctrine_of judicial estoppel from asserting a con- trary position in this case judicial estoppel is an equitable doctrine that prevents a party in a judicial proceeding from asserting a position con- trary to one that that party has successfully persuaded a court to accept in a prior judicial proceeding see new hamp- shire v maine 532_us_742 see also 100_tc_17 in topsnik i the government’s motion for dismissal was based in part on its claim that mr topsnik was a german resident in the year in which he filed his complaint in its opinion the district_court stated it is undisputed that plaintiff petitioner herein is a resident of germany and on that basis granted the government’s motion to dismiss the house ways_and_means_committee explained its rationale for re- quiring official loss or abandonment of u s residency status as follows the committee believes that aliens who have entered the united_states as permanent residents and who have not officially lost or surren- dered the right to permanent u s residence should be taxable as u s residents these persons have rights that are similar to those afforded u s citizens including the right to enter the united_states at will eq- uity demands that they contribute to the cost of running the government as much as citizens h_r rept no part pincite u s c c a n clearly petitioner as one who retained and exercised the right to enter the united_states at will throughout the years in issue is among the class of individuals targeted by the legislation united_states tax_court reports the complaint for improper venue in a subsequent pro- ceeding before the district_court for the district of columbia topsnik v united_states f_supp 3d d d c topsnik iii the court determined that the most that the central district of california held was that the plaintiff was a resident of germany in when he filed his complaint in that court or alternatively when the court issued its ruling on date id pincite we agree with that deter- mination in topsnik i mr topsnik’s status as a german resident during the years in issue herein was not addressed by the parties and was not in issue therefore respondent is not judicially estopped from arguing that peti- tioner was not a german resident during those years for the same reason respondent is not barred by the doctrines of res_judicata and collateral_estoppel from asserting peti- tioner’s u s residency during the years in issue both of which doctrines petitioner briefly invokes for support we find that petitioner was an lpr of the united_states ie a resident_alien subject_to u s taxation of his world- wide income during the years in issue and therefore a resi- dent of the united_states as defined by article paragraph of the u s -germany treaty petitioner’s status as a german resident having found that petitioner was an lpr of the united_states during the years in issue we must sustain respond- we do not reject petitioner’s argument on the basis of collateral estop- pel because the court in topsnik v united_states f_supp 3d d d c topsnik iii made clear that its determination that the court in topsnik v united_states no 11-cv-06958-jhn-mrw wl c d cal date aff ’d 554_fedappx_630 9th cir topsnik i found only that petitioner currently resides in ger- many was not essential to its decision see topsnik iii f_supp 3d pincite thus the court’s decision in topsnik iii lacks one of the required fac- tors for applying collateral_estoppel see 90_tc_162 aff ’d 904_f2d_525 9th cir petitioner also attempts to support his judicial estoppel argument by referring to exhibits attached to respondent’s motion to dismiss in topsnik i those exhibits for the most part supply background information and one a series of irs transcripts relating to petitioner is at best ambig- uous regarding the irs’ position with respect to petitioner’s residency dur- ing the years in issue in any event those exhibits cannot be said to alter or expand respondent’s actual argument adopted by the court in topsnik i that petitioner was a german resident in topsnik v commissioner ent’s adjustments for those years unless we find that peti- tioner is exempt from u s tax under the u s -germany treaty that will be the result if we find that petitioner was also a german resident under article paragraph of the treaty and pursuant to the tiebreaker rules of article paragraph of the treaty he is to be considered a german resident aside from his estoppel arguments which we have rejected petitioner’s claim of german residency rests on his contacts with germany during the years in issue those con- tacts include a room at his inn in oerlenbach a room at his brother’s house in freiburg his ownership and operation of the oerlenbach inn his ownership of a farmhouse farm property used for industrial and various purposes and a small cafhouse petitioner also alleges that he views ger- many as his center of vital interest and where he has his country of closer connection and did so for the years in issue a ll of which is underscored by petitioner’s obliga- tory and necessary personal german driver’s license as noted supra with respect to individuals both the original u s -germany treaty and the post-2006 treaty limit the definition of a ‘resident of a contracting state’ to individuals liable to tax therein by reason of domicile or residence and both exclude from the definition any per- son who is liable to tax in that state in respect only of income from sources in that state or capital situated therein thus the treaty test for residence in a contracting state is the individual’s liability to pay tax to the state as a resident which in the case of germany means that the individual must be taxable on his or her worldwide income see staff of j comm on taxation explanation of proposed protocol to the income_tax treaty between the united_states and germany pincite j comm print individ- uals resident in germany are subject_to tax on their world- wide income_tax treaties cch para p big_number that that is the test for residency under the u s -germany treaty is confirmed by the commentary with respect to article of the organization for economic cooperation and development oecd model double tax_convention on income and capital oecd model treaty article paragraph of which is in all pertinent respects identical to article paragraph of the original and post-2006 united_states tax_court reports u s -germany treaties the commentary to article para- graph states in pertinent part as far as individuals are concerned the definition aims at covering the various forms of personal attachment to a state which in the domestic tax- ation laws form the basis of a comprehensive taxation full liability to tax oecd committee on fiscal affairs model tax_convention on income and on capital at c thus petitioner’s recitation of his contacts with germany during the years in issue is not relevant to his status as a german resident during those years except insofar as they served to subject him to german taxation of his worldwide income petitioner does not allege that he is subject_to ger- man taxation on his worldwide income and the evidence in the record is uniformly to the contrary as noted supra the information obtained by the german competent_authority from the german tax authority reveals that beginning in petitioner was registered with the german tax authority as a taxpayer with limited_liability taxable only on german source income petitioner failed to file even the tax returns required of a limited_liability tax- payer despite the tax authority’s repeated requests that he do so the german tax authority had no record of his filing income_tax returns in germany for and subse- quent years and because there was no evidence to indicate that petitioner has or had a domicile or habitual residence in germany the german tax authority would not have considered him to be a german resident and therefore would not have considered the gain on his installment_sale of gfi stock to be income taxable in germany there is no where the parties to a bilateral tax_treaty were both oecd members when the model treaty and commentary were drafted which is the case herein and the bilateral treaty language is substantially the same as the model treaty language also the case herein we have used the model trea- ty commentary to interpret provisions of the bilateral tax_treaty see podd v commissioner tcmemo_1998_418 wl at and the cases cited thereat subsequent updates of the oecd model treaty left unchanged in all pertinent respects the article paragraph definition of resident con- tained in the oecd model treaty as it pertains to individuals therefore the above-quoted commentary with respect to that definition ap- plies to all of the oecd model treaties published since see eg tax_treaties cch paras 200a topsnik v commissioner evidence in the record to refute the information obtained by the german competent_authority therefore we find that petitioner was not a resident of germany as defined by article paragraph of the u s -germany treaty c conclusion both parties appear to assume that the right of the united_states to tax petitioner’s gain on his sale of gfi stock is governed by article paragraph of the treaty which grants the country of residence the right to tax gains from the sale of intangible personal_property that assumption implies the parties’ agreement that gfi’s assets did not con- sist wholly or principally of immovable_property ie real_property situated in the united_states in which event petitioner’s gain from his sale of his gfi stock would be tax- able in the united_states under article paragraph sec_1 and b of the u s -germany treaty regardless of petitioner’s residence there is no evidence in the record indicating the extent to which gfi’s assets consisted of immovable prop- erty in the absence of such evidence and because respondent has not argued for the application of article paragraph b we decide petitioner’s taxability on the basis of his residence during the years in issue we find that peti- tioner was a u s and not a german resident during that period therefore pursuant to article paragraph of the u s -germany treaty petitioner is taxable by the united_states on his gain recognized during the years in issue from the installment_sale of his gfi stock in his opening brief respondent supports his argument that petitioner may not be considered a german resident during the years in issue in part by noting that petitioner spent little actual time in germany and a great deal of time in other countries in particular in thailand where he operated a winery business and visited with his son and the philippines where in he rented a house under a 10-year lease for the ostensible purpose of providing a home for himself and his family in petitioner’s amended opening brief filed more than a month after respondent’s open- ing brief petitioner characterizes respondent’s references to his travels and activities during the years in issue as an argument that petitioner was a resident of either thailand or the philippines during those years and he concludes that therefore he is entitled to the benefits provided by the in- come tax_treaties between the united_states and one or the other of those countries respondent argues in his reply brief that he has not had an op- continued united_states tax_court reports iii additions to tax a introduction respondent determined that petitioner is liable for addi- tions to tax pursuant to sec_6651 and and respondent has the burden of production with respect to those additions to tax see sec_7491 to meet that burden respondent must produce evidence showing that the addi- tions to tax are appropriate see id 116_tc_438 once respondent satisfies that bur- den petitioner has the burden_of_proof with respect to excul- patory factors such as reasonable_cause see higbee v commissioner t c pincite portunity to consider petitioner’s argument or whether petitioner’s contacts with either thailand or the philippines were sufficient to make him a resi- dent of either for any or all of the years in issue therefore he requests that we not further consider this new issue as it will greatly prejudice re- spondent without addressing respondent’s argument regarding timeli- ness and prejudice we note that petitioner has failed to prove that his ties to either thailand or the philippines were sufficient to make him a resi- dent of either country as that term is defined by the united states’ tax_treaties with those two countries see eg convention with respect to taxes on income u s -phil art para a ii definition of resi- dent art para treatment of gains date u s t available at http www irs gov pub irs-trty philip pdf convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income u s -thai art para date s treaty doc no available at http www gpo gov fdsys pkg cdoc-105tdoc2 pdf cdoc-105tdoc2 pdf for example although petitioner has shown that he rented premises in the philippines in ostensibly to be used as a residence for himself and his family he has not shown the number of days in that he actually treated those premises as his residence and aside from frequent business trips during which he stayed in a hotel he has not shown significant ties to the philippines before nor has petitioner analyzed either treaty to show that residence therein even if established would necessarily negate the united states’ right to tax petitioner’s gain on the sale of his gfi stock see eg the u s -thai treaty art para which provides with exceptions not relevant here- in that each contracting state may tax gains from the alienation of prop- erty in accordance with the provisions of its domestic law therefore we reject petitioner’s suggestion that respondent is barred from taxing that gain pursuant to the united states’ tax_treaties with either thailand or the philippines topsnik v commissioner b respondent’s sec_6651 and and deter- mination sec_1 analysis sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount_required_to_be_shown_as_tax on the delin- quent return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent sec_6651 provides for an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is cal- culated as of the amount shown as tax on the return but not paid with an additional for each month or frac- tion thereof during which the failure to pay continues up to a maximum of id the amount of the addition_to_tax under sec_6651 reduces the addition_to_tax under sec_6651 for any month for which both additions to tax apply see sec_6651 pursuant to sec_6651 sfrs prepared by the commissioner under sec_6020 are treated as taxpayer returns for purposes of determining the addition_to_tax under sec_6651 sec_6654 and b provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax each required_installment of esti- mated tax is equal to of the required_annual_payment which in turn is equal to the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or if the individual filed a return for the immediately preceding year of the tax shown on that return sec_6654 and b except in very limited circumstances not applicable herein see sec_6654 sec_6654 provides no excep- tion for reasonable_cause or lack of willful neglect it is undisputed that petitioner’s late filing of his and returns and failure_to_file returns for untimely payment of the amount of tax shown on his united_states tax_court reports return nonpayment of his tax_liabilities as reflected on the sfrs filed for and failure made clear on the face of his return to pay any estimated_tax for demonstrate that respondent has satisfied his burden of production under sec_7491 with respect to his imposi- tion of additions to tax under sec_6651 and and with respect to the additions to tax petitioner’s only argu- ment against respondent’s imposition thereof is that he acted due to reasonable_cause and not due to willful neglect specifically he states a ny amount of additional tax arising from a miscalculation of installment capital_gain amounts brought about by the tax_return_preparer is not to be attributable to petitioner and further that nonresident_alien filings are a product of instructions from counsel for petitioner and asserted penalties in this regard are not attributed to petitioner petitioner’s arguments are unpersuasive the additions to tax do not relate to the mis- calculations of petitioner’s capital_gain for and nor do they relate to any nonresident_alien filings presum- ably the zero tax_liability form sec_1040nr that petitioner late-filed is attempting to escape the sec_6651 late-filing penalty by arguing that any and all of his late filings and nonfilings were the product of instructions from counsel and therefore not attributable to him that argument must be rejected as well under the authority of 469_us_241 the failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing under sec_6651 for by petitioner if petitioner we note however that respondent appears to be over- reaching in his imposition of the sec_6651 addition_to_tax for the form_5278 statement-income tax changes attached to the notice computes a dollar_figure addition_to_tax for under sec_6651 which i sec_25 of the dollar_figure total amount due for that year moreover in respondent’s discussion of petitioner’s liability for that addi- tion to tax respondent states that petitioner failed to pay the tax due for the and through taxable years by the due dates of the returns while it is proper to base the sec_6651 addition_to_tax on the amounts topsnik v commissioner due for which are the amounts shown on the sfrs for those years it is not proper to base it on the amount due for because petitioner filed a return for that year and the amount shown as tax on that return the late payment of which is the basis for the addition_to_tax under sec_6651 is dollar_figure which petitioner paid in two install- ments dollar_figure on date with his late-filed return and dollar_figure on date therefore we direct that in connection with the rule computation respondent compute the sec_6651 addition_to_tax for on the basis of petitioner’s late payment of the dollar_figure shown on his return and the number of months between the due_date of that return and the dates of payment conclusion we sustain respondent’s imposition of additions to tax with the foregoing caveat regarding his imposition of an addition_to_tax under sec_6651 for decision will be entered under rule f
